198 S.E.2d 760 (1973)
19 N.C. App. 368
STATE of North Carolina
v.
Joe Lewis MOORE.
No. 7318SC611.
Court of Appeals of North Carolina.
September 12, 1973.
*761 Atty. Gen. Robert Morgan by Asst. Atty. Gen. Sidney S. Eagles, Jr., Raleigh, for the State.
Wallace C. Harrelson, Public Defender, Greensboro, for the Eighteenth District, for defendant appellant.
PARKER, Judge.
Defendant assigns as error that the court failed to instruct the jury adequately as to the specific intent with which the property must have been taken before he could be found guilty of robbery. In this connection the court instructed the jury that in order to find defendant guilty they were required to find from the evidence beyond a reasonable doubt that he took the property "knowing that he at the time was not entitled to take the money or the watch and intending at the time to deprive Anderson of the use of his money and his watch permanently." Under the evidence in this case we find the instruction adequate. "In robbery, as in larceny, the taking of the property must be with the felonious intent permanently to deprive the owner of his property." State v. Smith, 268 N.C. 167, 150 S.E.2d 194. Under the instruction here given the jury was required to so find before it could find defendant guilty.
*762 Defendant also assigns error to the court's charge to the jury as to his defense of alibi. In this connection the court correctly recapitulated defendant's evidence and gave his contention that he was not and could not have been on McCulloch Street at the time the State's witness testified the robbery had been committed. The court also properly instructed the jury that they should consider defendant's evidence along with all other evidence in arriving at their verdict and that the State had the burden of proving defendant's guilt beyond a reasonable doubt. However, nowhere in the charge did the court instruct the jury that the defendant, who relied on an alibi, did not have the burden of proving it. In this, defendant suffered prejudicial error. State v. Miller, 10 N.C.App. 532, 179 S.E.2d 1.
It is true that in trials commenced after 12 July 1973, the date of the filing of the opinion of our Supreme Court in State v. Hunt, 283 N.C. 617, 197 S.E.2d 513, when a defendant offers evidence of alibi the court is not required to instruct the jury as to the legal principles applicable in their consideration of such evidence unless such an instruction is requested by the defendant. However, defendant's trial in the present case occurred prior to the decision in State v. Hunt, and his failure to request the correct instruction cannot be held to his prejudice on the present appeal. Moreover, "[w]hen an instruction as to the legal effect of alibi evidence is given, whether by the court of its own motion or in response to request, such statement must be correct." State v. Hunt, supra.
For failure of the court to instruct the jury that the defendant, who relied on an alibi, did not have the burden of proving it, defendant is entitled to a
New trial.
BRITT and MORRIS, JJ., concur.